2. The role of NATO in the security architecture of the EU (
- Before the vote:
rapporteur. - Madam President, I apologise for taking up everyone's time and delaying lunch but I do it only once in 10 years so maybe you will not mind. In fact I am like the Member of the Finnish Parliament who rose to speak only once in all his years in the Finnish Parliament and what he said was: 'could you close the window, please'.
I would like to say a few words in relation to these three reports, which are all part of the same package, which includes the reports by Mr von Wogau and Mr Saryusz-Wolski. At the moment we are looking for solutions to the financial crisis. That was self-inflicted and we are saying this crisis must not be repeated, but what about the raison d'être of the European Union to prevent wars and human crises? They must not be repeated either, and they do not fall on us like the roof in the Parliament building in Strasbourg. They need not be repeated, but only on the condition that we work together.
I remind you that peace is not the monopoly of this side of the House. Peace belongs to everybody. Peace-building is our common duty. It is a little bit like love. It is unconditional. We have to be idealistic in this life. We have to look far away, like when we run in a forest. You do not look at your feet when you run in a forest. You look far away and then you know where you are going and you automatically put your feet in the right place. That is what we have to do. We have to be brutally honest and remember why the EU was formed: it was to build peace.
All I am saying now is that, if we are to respect the inheritance of Mr Monnet and our forefathers, we should belong to just one party and that party regarding peace-building is called the '"Yes I Can” Party'. Only then will history give us a standing ovation. And the window is open.
rapporteur. - Madam President, I am sorry to take up Parliament's time. I simply wish to delete the following sentence regarding the EU Operational Headquarters from paragraph 29: 'emphasises that the proposed EU Operational Headquarters provides the solution to this problem;'.
on behalf of the PPE-DE Group. - Madam President, I have two oral amendments to this paragraph. The first is that the words 'human rights and the rule of law' be put in the first place in the points of concern and not the last. Please support this more European position.
The second oral amendment concerns the second part of the paragraph, on Russia as a democracy in an undefined future. As there are very sovereign concepts of what democracy means, it would be better to add something. Therefore, my oral amendment is to insert the following after the word 'democracy': 'and refuses military threats as a means of political pressure on its neighbours'.
As we cannot support such policies, please support this amendment.